DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first CAI" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first equipment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (WO 2018/031136 as submitted by the applicant with IDS dated on 12/04/2020).
Regarding claims 1 and 9, Intel teaches an apparatus, comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: receiving a channel access indicator (CAI) from a radio network access point (gNB), the CAI indicating the remaining channel occupancy time (COT) of a transmitter(see a preamble or CPDCCH corresponding to the CAI and the remaining data transmission duration corresponding to the COT in [0056], [0061] and [0071]); and monitoring, upon reception of the CAI and for at least the duration of the remaining COT, a set of control signals, the control signals being for downlink and uplink grants (Upon reception of a preamble or CPDCCH, the UE monitors control signals related to DL and UL grants or scheduled DL and UL subframes in [0056], [0063] and [0131]).
Regarding claims 2 and 10, Intel teaches the CAI further comprises: a duration of the remaining COT; and optionally a bandwidth of channel occupancy; and/or a spatial direction of channel occupation [0056], [0061].
Regarding claims 3 and 11, Intel teaches the CAI is received in: a preamble; a reference signal (RS); a downlink control information (DCI); the preamble and the DCI; or the RS and the DCI [0056], [0061].

Regarding claims 5 and 13, Intel teaches the CAI is received in a group-common DCI [0064].
Regarding claims 6 and 14, Intel teaches the CAI is received from in a DCI that is broadcast by the transmitter [0057], [0064].
Regarding claim 7, Intel teaches the CAI is received in a UE-specific DCI [0057], [0064].
Regarding claim 8, Intel teaches the operations further comprise receiving multiple CAIs from the transmitter within the COT [0131], [0132].
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia (R1-1713861 as submitted by the applicant with IDS dated on 12/04/2020).
Regarding claim 15, Nokia teaches an apparatus, comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: transmitting, upon a successful channel access and from a first available symbol within a channel occupancy time (COT), a physical uplink shared channel (PUSCH) (see the first paragraph in section 4, Figure 2); and providing, to a receiver and following the successful channel access, a channel access indicator (CAI), the CAI indicating a starting symbol of the PUSCH (see the last two paragraphs in section 4) .
Regarding claim 16, Nokia teaches the first available symbol is selected from a set of pre-configured symbols, the set of pre-configured symbols being provided through RRC signaling to the first equipment (see Proposal #3 in section 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kim et al. (US Pub. 2020/0137780).
Regarding claim 17, Nokia teaches the limitations in claim 15 as shown above.  Nokia, however, does not teach a set of scheduled PUSCH resources for which channel access is not available, is punctured.  Kim teaches a set of scheduled PUSCH resources for which channel access is not available, is punctured (“puncturing for a PUCCH (or PUSCH)” in [0578]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia to have a set of scheduled PUSCH resources for which channel access is not available, is punctured as taught by Kim in order to handle channel access delay [0596]. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Intel.
Regarding claim 18, Nokia teaches the limitations in claim 15 as shown above.  Nokia, however, does not teach the CAI is provided via a demodulation reference signal (DMRS) of the PUSCH.  Intel teaches the CAI is provided via a demodulation reference signal (DMRS) of the PUSCH (“the preamble transmission comprises a cell-specific references signal (CRS), a demodulation reference signal (DMRS)” in [0166]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nokia to have the CAI is provided via a demodulation reference signal (DMRS) of the PUSCH as taught by Intel in order to indicate a duration of the data transmission [0165]. 
 Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Intel and further in view of Kim et al (US Pub. 2021/0281374, hereinafter “Kim2”).

Regarding claim 20, Kim2 teaches modifying a location of the DMRS within a grant according to a starting location of the PUSCH [0215].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414